

Exhibit 10.61
SEPARATION AGREEMENT
THIS SEPARATION AGREEMENT (this “Agreement”) is entered into as of November
18th, 2015, by and between Patrick Bienvenue (the “Executive”) and The St. Joe
Company, a Florida corporation (the “Company”).
WHEREAS, the Company and the Executive (the “Parties”) have entered into an
Employment Agreement dated as of August 18, 2011 (the “Employment Agreement”);
WHEREAS, the Executive currently serves as Executive Vice President of the
Company; and
WHEREAS, the Company has elected to terminate the Executive’s employment other
than for “Cause” (as defined in the Employment Agreement) effective as of
November 9th, 2015 (the “Termination Date”).
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Company and the Executive hereby
agree as follows:
1.Definitions
“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by, or under direct or indirect common control with such Person. For
the purposes of this definition “control”, when used with respect to any
specified Person, shall mean the power to direct the management and policies of
such Person, directly or indirectly, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled by” shall have the meanings correlative to the foregoing.
“Code” means the Internal Revenue Code of 1986, as amended.
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association
or joint venture.
2.    Termination of Employment
2.1    The Executive’s employment by the Company, and any and all titles,
positions and appointments the Executive holds with the Company and its
Affiliates, whether as an officer or employee (including, without limitation, as
Executive Vice President) shall cease as of the Termination Date.
2.2    As of the Termination Date, the Executive shall also have a “separation
from service” with the Company within the meaning of Code Section 409A and the
regulations thereunder, and notwithstanding anything in this Agreement to the
contrary, he shall have no duties or responsibilities






--------------------------------------------------------------------------------



after the Termination Date that are inconsistent with having had such a
separation from service as of the Termination Date.
3.    Compensation and Other Benefits
3.1    The Executive shall continue to receive his annual base salary, at the
annual rate of $500,000 per annum (“Base Salary”), for his employment through
the Termination Date, in accordance with the Company’s regular payroll practices
for its senior executives, as in effect from time to time.
3.2    The Company shall also provide the following payments and benefits to the
Executive:
(a)    pay to the Executive, ratably over the 12 month period (with payments
being made at the beginning of each such month following the end of the
revocation period described in Section 4.1 of this Agreement after the Date of
Termination), an amount equal to one (1) times the Executive’s Salary, and
(b)    pay to the Executive a one-time cash lump sum payment (with payment being
made on the first regularly scheduled payroll date following the end of the
revocation period described in Section 4.1 of this Agreement after the Date of
Termination), an amount equal to $100,000, and
(c)    provided that Executive elects to continue his and his family’s medical
insurance under COBRA, pay Executive’s COBRA premium for the lesser of eighteen
(18) months following the Termination Date or the date on which the Executive
becomes ineligible for COBRA continuation coverage. The Executive shall be
responsible to reimburse the Company, on a monthly basis, for an amount equal to
the employee contribution that would be required of an employee participating in
the medical insurance plan, as in effect from time-to-time (the “Employee
Contribution”).
3.3    Return of Payments. Anything in this Agreement to the contrary
notwithstanding, all payments and benefits to the Executive under
Sections 3.2(a) through (b) shall be returned to the Company promptly if the
Executive breaches his obligations under Sections 5.1, 5.6, and 5.7 of this
Agreement (the “Restrictions”) within two years after the Termination Date.
Until such Restrictions are completely satisfied, the Executive shall be a
constructive trustee of such payments and benefits. In addition, all payments
and benefits to the Executive under Sections 3.2(a) through (b) shall remain
subject to recoupment by the Company to the extent required under the
Sarbanes-Oxley Act of 2002 and/or the Dodd-Frank Act.
4.    Effect of Termination
4.1    Release.
(d)    General Release. In consideration of the payments and benefits under this
Agreement, with the intention of binding the Executive and the Executive’s
heirs, executors,

-2-



--------------------------------------------------------------------------------



administrators and assigns, the Executive does hereby release, remise, acquit
and forever discharge the Company and each of its Affiliates (the “Company
Affiliated Group”), and in their capacity as such, their present and former
officers, directors, executives, agents, attorneys, employees and employee
benefits plans (and the fiduciaries thereof), and the successors, predecessors
and assigns of each of the foregoing (collectively, the “Company Released
Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected which the Executive, individually or as a member of a
class, now has, owns or holds, or has at any time heretofore had, owned or held,
against any of the Company Released Parties in any capacity, including, without
limitation, any and all claims (i) arising out of or in any way connected with
the Executive’s service to any member of the Company Affiliated Group (or the
predecessors thereof) in any capacity, or the termination of such service in any
such capacity, (ii) for severance or vacation benefits, unpaid wages, salary,
bonus or incentive payments, (iii) for breach of contract, wrongful discharge,
impairment of economic opportunity, defamation, intentional infliction of
emotional harm or other tort, and (iv) for any violation of applicable state and
local labor and employment laws (including, without limitation, all laws
concerning unlawful and unfair labor and employment practices), any and all
claims based on the Executive Retirement Income Security Act of 1974 (“ERISA”),
any and all claims arising under the civil rights laws of any federal, state or
local jurisdiction, including, without limitation, Title VII of the Civil Rights
Act of 1964 (“Title VII”), the Americans with Disabilities Act (“ADA”), Sections
503 and 504 of the Rehabilitation Act, the Family and Medical Leave Act, the Age
Discrimination in Employment Act (“ADEA”), the Florida Law Against
Discrimination and any and all claims under any whistleblower laws or
whistleblower provisions of other laws excepting only:
(i)
rights of the Executive under this Agreement;

(ii)
rights of the Executive relating to equity awards held by the Executive as of
the Termination Date;

(iii)
the right of the Executive to receive COBRA continuation coverage in accordance
with applicable law;

(iv)
claims for benefits under any health, disability, retirement, life insurance or
other similar employee benefit plan or arrangement of the Company Affiliated
Group; and

(v)
claims for the reimbursement of unreimbursed business expenses incurred prior to
the Termination Date pursuant to applicable Company policy.



(e)    No Admissions. The Executive acknowledges and agrees that the provisions
of this Section 4.1 are not to be construed in any way as an admission of any
liability whatsoever by any Company Released Party, any such liability being
expressly denied.
(f)    Application to all Forms of Relief. This Section 4.1 applies to any
relief no matter how called, including, without limitation, wages, back pay,
front pay, compensatory damages, liquidated damages, punitive damages for pain
or suffering, costs and attorney’s fees and expenses.

-3-



--------------------------------------------------------------------------------



(g)    Specific Waiver. The Executive specifically acknowledges that his

acceptance of the terms of this Agreement, including the provisions of this
Section 4.1, are, among other things, a specific waiver of his rights, claims
and causes of action under Title VII, ADEA, ADA and any state or local law or
regulation in respect of discrimination of any kind; provided, however, that
nothing herein shall be deemed, nor does anything herein purport, to be a waiver
of any right or claim or cause of action which by law the Executive is not
permitted to waive.
(h)    No Complaints or Other Claims. The Executive acknowledges and agrees that
he has not, with respect to any transaction or state of facts existing prior to
the date hereof, filed any complaints, charges or lawsuits against any Company
Released Party with any governmental agency, court or tribunal.
(i)    No Representation. The Executive acknowledges that, other than as set
forth in this Agreement, (i) no promises have been made to the Executive and
(ii) in signing this Agreement the Executive is not relying upon any statement
or representation made by or on behalf of any Company Released Party and each or
any of them concerning the merits of any claims or the nature, amount, extent or
duration of any damages relating to any claims or the amount of any money,
benefits, or compensation due the Executive or claimed by the Executive, or
concerning this Section 4.1 or concerning any other thing or matter.
(j)    Injunctive Relief. In the event of a breach or threatened breach by the
Executive of this Section 4.1, the Executive agrees that the Company shall be
entitled to injunctive relief in a court of appropriate jurisdiction to remedy
any such breach or threatened breach, the Executive acknowledging that damages
would be inadequate or insufficient.
(k)    Voluntariness. The Executive agrees that he is relying solely upon his
own judgment; that the Executive is over 18 years of age and is legally
competent to sign this Agreement; that the Executive is signing this Agreement
of his own free will; that the Executive has read and understood the Agreement
before signing it; and that the Executive is signing this Agreement in exchange
for consideration that he believes is satisfactory and adequate.
(l)    Legal Counsel. The Executive acknowledges that he has been informed of
the right to consult with legal counsel and has been encouraged to do so.
(m)    Acceptance. The Executive acknowledges that he has been given a period of
21 days within which to consider this Agreement, unless applicable law requires
a longer period, in which case the Executive shall be advised of such longer
period and such longer period shall apply. The Executive may accept this
Agreement at any time within this period of time by signing the Agreement and
returning it to the Company.
(n)    Revocability. This Agreement shall not become effective or enforceable
until seven calendar days after the Executive signs it (the “Effective Date”).
The Executive may revoke his acceptance of this Agreement at any time within
that seven calendar day period by sending written notice to the Company. Such
notice must be received by the Company within the seven

-4-



--------------------------------------------------------------------------------



calendar day period in order to be effective and, if so received, would void
this Agreement for all purposes.
(o)    Re-Execution. The Executive agrees to re-execute this Agreement as of the
Termination Date solely with respect to this Section 4.1. If the Executive fails
to timely re-execute this Agreement, the Company shall not be obligated to
provide any of the payments and/or benefits set forth in Section 3.2(a) through
(b).
4.2    Mutual Non-Disparagement. The Company and the Executive each agree that
they will not make any intentionally negative or disparaging comments about the
other, except as permitted under Section 4.4 of this Agreement.
4.3    Return of Property. On or before the Termination Date, the Executive
shall return to the Company all of the Company’s property of which he is in
possession, including, without limitation, any material and documentation that
constitutes Confidential Information, credit cards, computers, and keys.
4.4    Permissible Disclosures. Notwithstanding anything in this Agreement or
elsewhere to the contrary, nothing shall preclude the Executive or the Company
from making truthful statements, or from disclosing documents or information,
(A) when required by applicable law, regulation, order, or the like, (B) in
connection with any proceeding to enforce the terms of this Agreement, or (C) in
confidence to any professional for the purpose of securing professional advice.
5.    Executive’s Commitment to the Company
5.1    Confidentiality. The Executive shall not, prior to and for two years
after the Termination Date (and for an indefinite period for Confidential
Information composed of trade secrets of the Company), disclose any Confidential
Information to any Person for any reason or purpose whatsoever, other than in
connection with the performance of the Executive’s duties under this Agreement.
The term “Confidential Information” shall mean all confidential information of
or relating to the Company and any of its Affiliates, including, without
limitation, financial information and data business plans and information
regarding prospects and opportunities, but does not include any information that
is or becomes public knowledge by means other than the Executive’s breach or
nonobservance of the Executive’s obligations described in this Section 5.1.
Notwithstanding the foregoing, the Executive may disclose such Confidential
Information as he may be legally required to do so on the advice of counsel in
connection with any legal or regulatory proceeding; provided, however, that the
Executive shall provide the Company with prior written notice of any such
required or potentially required disclosure and shall cooperate with the Company
and use his best efforts under such circumstances to obtain appropriate
confidential treatment of any such Confidential Information that may be so
required to be disclosed in connection with any such legal or regulatory
proceeding.
5.2    Litigation. The Executive agrees to cooperate fully with the Company, or
its assignee, and counsel for the Company, or its assignee, in any and all
matters involving litigation, administrative proceedings, arbitration or
governmental investigations other than in matters in which the dispute is solely
between the Executive and the Company. The Executive’s cooperation shall

-5-



--------------------------------------------------------------------------------



include being reasonably available for, without limitation, interviews,
depositions, and trial testimony. To the extent that the Executive’s cooperation
involves travel, the Company or its assignee will reimburse the Executive for
reasonable travel expenses. To the extent that the Executive’s cooperation
requires him to incur out-of-pocket expenses, including without limitation,
reasonable attorney’s fees, the Company or its assignee will reimburse such
expenses, provided they are reasonable and supported by reasonable
documentation. The Executive will make available, at the expense of the Company
or its assignee, copies of all documents and files requested by the Company in
connection with this duty of cooperation, excluding only those documents and
files which are subject to any attorney-client privilege, work product doctrine,
or other legal protection from disclosure that is held solely by the Executive
in his individual capacity, as opposed to any privilege or legal protection from
disclosure held by the Company.
5.3    Compliance with Securities Laws. The Executive agrees not to directly or
indirectly buy or sell the Company’s stock or other securities as long as he
possesses “material non-public information” as that term is defined by
interpretations of the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder. Without limiting the generality of the
foregoing, the Executive further agrees to abide by the Company’s insider
trading policy as in effect on the Effective Date until two business days after
the public release of the financial results for the fiscal quarter in which the
Termination Date occurs.
5.4    Other Positions. The Executive shall resign as of the Termination Date
from any administrative roles in any agreements sponsored by the Company and its
Affiliates and will execute all instruments and documents requested by the
Company to effectuate this and the termination of employment and of other duties
and positions as described in Section 2.1 of this Agreement.
5.5    Non-Compete. The Executive agrees not to directly or indirectly compete
with the business of the Company and its successors and assigns for a period of
one year following the Termination Date. The term “not compete” as used herein
shall mean that the Executive shall not own, manage, operate, consult or be an
executive in any business or legal entity that is in the commercial, hotel
and/or residential real estate development business that competes with the
Company or any of its Affiliates anywhere in Northwest Florida. Notwithstanding
the foregoing, the Executive may own up to 5% of any stock or security that is
publicly traded on any national securities exchange or other market system.
“Compete” shall be defined as engaging in commercial, hotel and/or residential
real estate development projects where total annual development costs for all
such projects in Northwest Florida meet or exceed $50,000,000. The Company and
the Executive acknowledge the reasonableness of this covenant not to compete and
the reasonableness of the geographic area and duration of time which are a part
of said covenant. This covenant not to compete is contemplated to protect the
Company’s legitimate business interests.
5.6    Non-Solicitation. The Executive agrees, for a period of one year from the
Termination Date, that the Executive will not, without the prior written
approval of the Company, directly or indirectly: (i) solicit for hire any
employees of the Company or any Affiliate, or (ii) induce any employee of the
Company or any Affiliate to terminate their relationship with the Company or
Affiliate. The foregoing will not apply to individuals hired as a result of the
use of an independent employment agency (so long as the agency was not directed
to solicit a particular individual) or as

-6-



--------------------------------------------------------------------------------



a result of the use of a general solicitation not specifically directed to the
Company or its Affiliate’s employees.
5.7    Injunctive Relief. The Executive acknowledges and agrees that the Company
will have no adequate remedy at law, and would be irreparably harmed, if the
Executive breaches or threatens to breach any of the provisions of this
Section 5. The Executive agrees that the Company shall be entitled to equitable
and/or injunctive relief to prevent any breach or threatened breach of this
Section 5, and to specific performance of each of the terms of this Section 5 in
addition to any other legal or equitable remedies that the Company may have,
including those set forth in Section 3.3. The Executive further agrees that he
shall not, in any equity proceeding relating to the enforcement of the terms of
this Section 5, raise the defense that the Company has an adequate remedy at
law.
5.8    Special Severability. The terms and provisions of this Section 5 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected. Furthermore to the extent any term or provision of this Section 5
would be declared invalid due to its duration, geographic scope or other term,
it is the intent of the parties that the duration, geographic scope or other
term be reformed to conform to the fullest extent that would be enforceable, and
that the term or provision be so enforced.
6.    Successors
6.1    The Executive. This Agreement is personal to the Executive and, without
the prior written consent of the Company, shall not be assignable by the
Executive, other than by will or the laws of descent and distribution or as
described in this Section 6.1. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s heirs, beneficiaries and/or legal
representatives.
6.2    The Company. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.
6.3    Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place, and the Executive will consent to such successor’s assumption.
As used in this Agreement, “Company” shall mean the Company as previously
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law or otherwise.
7.    Code Section 409A
7.1    Code Section 409A
(a)    This Agreement and the amounts payable hereunder are intended to qualify
for an exemption from, or alternatively to comply with the requirements of,
Section 409A of the Code, and shall be interpreted in accordance with such
intent. Notwithstanding anything in this

-7-



--------------------------------------------------------------------------------



Agreement to the contrary, if any amount or benefit that would constitute
“deferred compensation” for purposes of Section 409A of the Code would otherwise
be payable or distributable under this Agreement or otherwise by reason of the
Executive’s separation from service, then if and to the extent necessary to
comply with Code Section 409A (i) if the payment or distribution of such amount
or benefit is payable in a lump sum, such payment or distribution will be
delayed until the first day following the six-month anniversary of the
Executive’s termination of service, and (ii) if the payment or distribution of
such amount or benefit is payable over time, the amount that would otherwise be
payable during the six-month period immediately following the Executive’s
termination of service will be accumulated and paid to the Executive, without
interest, on the first day following the six-month anniversary of the
Executive’s termination of service (or, if earlier, the date of his death),
whereupon the normal payment schedule will resume.
(b)    The payment of each amount payable under this Agreement shall be deemed a
separate “payment” for purposes of Section 409A of the Code.
(c)    Notwithstanding the foregoing, to the extent any amount payable hereunder
is subject to taxes, penalties and/or interest under Section 409A of the Code,
the Executive shall be solely liable for the payment of any such taxes,
penalties and/or interest.
8.    Full Settlement; Mitigation
The Company’s obligation to make the payments provided for in, and otherwise to
perform its obligations under, this Agreement shall not be affected by any
set-off, counter-claim, recoupment, defense or other claim, right or action that
the Company may have against the Executive or others other than a claim, right
or action for fraud after the individual is judicially determined to have
committed such action. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and such
amounts shall not be reduced, regardless of whether the Executive obtains other
employment.
9.    Indemnification
The Executive shall continue to have all rights to indemnification, advancement
of legal fees and Directors and Officers liability insurance coverage under the
Company’s plans, by-laws, or other corporate documents to the full extent
permitted by law and as set forth in such documentation.
10.    Miscellaneous
10.1    Applicable Law. This Agreement shall, to the extent not superseded by
federal law, be governed by and construed in accordance with the laws of the
State of Florida, without regard to principles of conflict of laws.
10.2    Amendments/Waiver. This Agreement may not be amended, waived, or
modified otherwise than by a written agreement that specifies the provision of
this Agreement being amended, waived or modified, and that is executed by the
parties to this Agreement or their respective

-8-



--------------------------------------------------------------------------------



successors and legal representatives. No waiver by either party to this
Agreement of any breach of any term, provision or condition of this Agreement by
the other party shall be deemed a waiver of a similar or dissimilar condition or
provision at the same time, or any prior or subsequent time.
10.3    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when received by hand-delivery to the other
party, by overnight courier, or by registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:
If to the Executive:
Patrick Bienvenue
At the Executive’s principal residence
as set forth in the Company’s records.
If to the Company:
The Compensation Committee of the Board of Directors of The St. Joe Company
c/o The St. Joe Company
133 South WaterSound Parkway
WaterSound, FL 32413
or to such other addresses as either party furnishes to the other in writing in
accordance with this Section 10.3. Notices and communications shall be effective
when actually received by the addressee.
10.4    Withholding. The Company may withhold from any amounts payable under
this Agreement such taxes as shall be required to be withheld pursuant to any
applicable law or regulation.
10.5    Strict Compliance. The Executive’s or Company’s failure to insist upon
strict compliance with any provisions of, or to assert, any right under, this
Agreement shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.
10.6    Enforceability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If any portion or provision of this Agreement shall
to any extent be declared illegal or unenforceable by an arbitrator or a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.
10.7    Captions: Counterparts. The captions of this Agreement are for
convenience of reference only, are not part of the terms of this Agreement and
shall have no force or effect in the application or interpretation thereof. This
Agreement may be executed in several counterparts, each of which shall be deemed
an original and said counterparts shall constitute but one and the same
instrument. Signatures delivered by facsimile (including, without limitation, by
“pdf”) shall be deemed effective for all purposes.

-9-



--------------------------------------------------------------------------------



10.8    Entire Agreement. This Agreement contains the entire agreement between
the parties to this Agreement concerning the subject matter hereof and, except
as otherwise provided herein, supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, between the
parties with respect thereto. Specifically this Agreement replaces and
supersedes in its entirety any prior employment and/or severance agreement
between the Company and the Executive, but it does not replace any obligation of
the Company or its Affiliates that is preserved under this Agreement.
10.9    Survivorship. The obligations of the Company and the Executive under
this Agreement shall survive the Termination Date.
10.10    Assignment. The rights and benefits of the Executive under this
Agreement may not be anticipated, assigned, alienated or subject to the
attachment, garnishment, levy, execution or other legal or equitable process
except as required by law. Any attempt by the Executive to so anticipate,
alienate, assign, sell, transfer, pledge, encumber or charge the same shall be
void.
10.11    Arbitration. Except as otherwise provided in Sections 3.3, 4.1(g) and
5.8, the Executive and the Company both agree to submit any disputes under this
Agreement to binding arbitration with a mutually agreeable arbitrator and to
make their best efforts to settle any disputes within 90 days. In the event this
does not occur and the Executive has cooperated in the arbitration process the
Company agrees to pay, to the full extent permitted by law, all legal fees and
expenses which the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof, plus in each case interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code.
[Signature Page Follows]

-10-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization of its Board of Directors, the Company has caused this Agreement
to be executed in its name and on its behalf by a duly authorized officer, as of
the date set forth above.
THE ST. JOE COMPANY
 
EXECUTIVE
 
 
 
 
 
 
/s/ Jorge Gonzalez
 
/s/ Patrick Bienvenue
Name: Jorge Gonzalez
 
Patrick Bienvenue
Title: Chief Executive Officer
 
 





The Executive hereby re-executes this Agreement solely with respect to the
provisions of Section 4.1 thereof, effective as of the date set forth below.
EXECUTIVE
 
 
 
 
 
/s/ Patrick Bienvenue
 
November 18, 2015
Patrick Bienvenue
 
Date
 
 
 




-11-

